Citation Nr: 0932911	
Decision Date: 09/01/09    Archive Date: 09/14/09

DOCKET NO.  04-30 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to compensation pursuant to 38 U.S.C.A. 
§ 1151 for additional disability manifested by hypertension 
and numbness of bilateral feet and legs, as a result of 
treatment at a VA medical facility in May 2000.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. M. Powell, Counsel


INTRODUCTION

The Veteran had active service from June 1950 to January 
1954.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision of the 
Indianapolis, Indiana Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The issues were previously before 
the Board in June 2007 and November 2007, at which times they 
were remanded for additional development.

In July 2007, the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing has been associated with the claims file.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to compensation pursuant to 
38 U.S.C.A. § 1151 for additional disability manifested by 
hypertension and numbness of bilateral feet and legs, as a 
result of treatment at a VA medical facility in May 2000 is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

There has been no demonstration by competent clinical 
evidence of record that current hypertension is causally 
related to the Veteran's service.



CONCLUSION OF LAW

Hypertension was not incurred in, or aggravated by, active 
service, nor may such be presumed to have been so incurred or 
aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2008).

REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide; in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned in the event award of the benefit 
sought.

In the present case, VA satisfied its duty to notify by 
means of January 2003, February 2003, August 2004, March 
2006, April 2006, and December 2007 letters from the agency 
of original jurisdiction (AOJ) to the appellant.  These 
letters informed the appellant of what evidence was required 
to substantiate the claim and of his and VA's respective 
duties for obtaining evidence, and provided him with notice 
of the type of evidence necessary to establish a disability 
rating or effective date in the event of award of a benefit 
sought.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, additional VCAA notification 
was provided after the initial AOJ adjudication of the claim.  
Nevertheless, the Court in Pelegrini noted that such 
requirement did not render a rating decision promulgated 
prior to providing the veteran full VCAA notice void ab 
initio, which in turn would nullify the notice of 
disagreement and 
substantive appeal filed by the veteran.  In other words, 
Pelegrini specifically noted that there was no requirement 
that the entire rating process be reinitiated from the very 
beginning.  Rather, the claimant should be provided VCAA 
notice and an appropriate amount of time to respond and 
proper subsequent VA process.  Here, the Board finds that any 
defect with respect to the timing of the VCAA notice letter 
was harmless error.  Although notice was provided to the 
appellant after the initial adjudication, the case was 
readjudicated thereafter, and the appellant has not been 
prejudiced thereby.  The Board finds that the purpose behind 
the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records, VA and private 
treatment records, Social Security Administration records, 
and a VA examination report.  Additionally, the claims file 
contains the Veteran's statements in support of his claim.  
The Board has carefully reviewed such statements and 
concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the Veteran's claim.   

The record reflects that the Veteran was afforded a VA 
examination and opinion in April 2009.  To that end, when VA 
undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
The Board finds that the VA examination and opinion obtained 
in this case is more than adequate for the issue decided on 
the merits herein, as it was based on a review of the 
Veteran's claims file, treatment records, and a physical 
examination.  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination or opinion 
with respect to the issue on appeal decided on the merits 
herein has been met.  38 C.F.R. § 3.159(c) (4).  

Thus, based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the Veteran in developing the 
facts pertinent to his claim.  Essentially, all available 
evidence that could substantiate the claim has been obtained.

Legal Criteria

The Board has reviewed all of the evidence in the Veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to the claim.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2008).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946 and hypertension becomes manifest to a 
degree of 10 percent or more within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in, or aggravated by, such service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2008).  

Present disability resulting from disease or injury in 
service is required to establish entitlement to service 
connection.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 
1997).  To establish service connection for a disability, 
there must be competent evidence of a current disability 
(medical diagnosis), of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and 
of a nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498, 507 (1995).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2008).

Hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  For purposes of applying the laws 
administered by VA, the term hypertension means that the 
diastolic blood pressure is predominantly 90 mm. or greater, 
and isolated systolic hypertension means that the systolic 
blood pressure is predominantly 160 mm. or greater with a 
diastolic blood pressure of less than 90 mm.  38 C.F.R. § 
4.104 (2008).

Legal Analysis

The Veteran asserts that service connection is warranted for 
hypertension.  In order to establish service connection on a 
presumptive basis, the Veteran's hypertension have become 
manifest to a degree of 10 percent or more within one year 
from the date of termination of his period of service.  In 
this case, there is no evidence that the Veteran's current 
hypertension was manifested to a compensable degree within 
one year of his 1954 separation from service.  Indeed, the 
first documented diagnosis of record of hypertension is in 
2002.  Therefore, the Board finds that the preponderance of 
the evidence is against a grant of service connection on a 
presumptive basis.

In order to establish service connection on a nonpresumptive 
direct-incurrence basis, there must be evidence of a current 
disability, an in-service injury or disease, and a nexus 
between the current disability and in-service injury or 
disease.  With respect to a current disability, the record 
demonstrates that since 2001, it has been reported that the 
Veteran has had a past medical history of hypertension.  
However, as noted above, the first documented diagnosis of 
record of hypertension is in 2002.  As to an in-service 
injury or disease, an October 1953 service treatment record 
shows that the Veteran was diagnosed with labile 
hypertension.

However, as to the etiology of the Veteran's hypertension, no 
competent clinical evidence of record establishes that the 
Veteran's current hypertension is etiologically related to 
any incident of service, including the documented labile 
hypertension.  Indeed, in April 2009, a VA examiner, after an 
examination of the Veteran opined that the Veteran's:

...hypertension is not related to his one-
time measurement of blood pressure in 
1953.  There is no proof that his blood 
pressure started in this year.  It was 
diagnosed, as evident from military 
records, as labile hypertension.  The 
other measurements were normal.  It is 
not likely that this patient's 
hypertension started at this time.  
According to his medical record, the 
hypertension started in 1990.  He had 
complications of abdominal and thoracic 
aneurysm and surgery for this.  The 
patient's present measurement of blood 
pressure reveals hypertension, well 
controlled with his present medicines.

The Board places a high probative value on the April 2009 VA 
examination report because the claims folder was reviewed and 
a detailed supporting rationale was provided.  Therefore, the 
Board concludes that the preponderance of the evidence does 
not establish that there is an etiological relationship 
between the Veteran's current hypertension and service.  
Accordingly, the Board finds that the Veteran is not entitled 
to a grant of service connection on a direct-incurrence basis 
for his current hypertension.

In conclusion, although the Veteran asserts that his current 
hypertension is related to service, he is not competent to 
provide an opinion requiring medical knowledge, such as a 
question of medical causation.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  He is competent to give evidence about what 
he experienced; for example, observable symptoms, including 
elevated blood pressure in service and after service.  
However, he is not competent to diagnose that he had 
hypertension in service and since service.  See, e.g., Layno 
v. Brown, 6 Vet. App. 465 (1994).  Further, competency must 
be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  In 
this case, the negative evidence of record, including the 
April 2009 VA examination report, is of greater probative 
value than the Veteran's unsupported statements as to 
continuity of symptomatology which the Board deems to be less 
than credible as inconsistent with the record.  Thus, the 
Board finds that the competent evidence of record fails to 
establish that the Veteran has current hypertension as a 
result of his service.  The Board has considered the doctrine 
of giving the benefit of the doubt to the Veteran, under 
38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2008), 
but does not find that the evidence is of such approximate 
balance as to warrant its application.  Accordingly, the 
Board finds that the preponderance of the evidence is against 
the Veteran's claim for service connection for hypertension 
and the claim must be 
denied.


ORDER

Entitlement to service connection for hypertension is denied.


REMAND

The Board, in a November 2007 decision, remanded the the 
issue of entitlement to compensation pursuant to 38 U.S.C.A. 
§ 1151 for additional disability manifested by hypertension 
and numbness of bilateral feet and legs, as a result of 
treatment at a VA medical facility in May 2000 for a VA 
medical opinion.  In response to such remand, the Veteran was 
afforded a VA examination in April 2009.  However, although 
the examiner discussed the Veteran's hypertension and 
bilateral foot numbness, the examiner did not specifically 
provide an opinion as to whether such disabilities were 
caused by carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of the VA, or an event not reasonably foreseeable in 
conjunction with the Veteran's May 2000 abdominal aortic 
aneurysm surgery as directed by the Board in it's November 
2007 remand. 

Given the foregoing, the Board finds that compliance with the 
November 2007 remand has not been accomplished.  A remand by 
the Board confers on the claimant, as a matter of law, the 
right to compliance with the remand orders.  Stegall v. West, 
11 Vet. App. 268 (1998).  Where the remand orders of the 
Board are not fully implemented, the Board itself errs in 
failing to insure compliance.  As such, the Board finds that 
this issue is not ready for appellate review and must be 
remanded for further development.

Accordingly, the case is REMANDED for the following action:

1. The Veteran's claims file should be 
forwarded to Dr. A. Kojouharov, the 
examiner from his April 2009 VA 
examination.  After reviewing the 
Veteran's claims file, the examiner should 
be requested to furnish an opinion 
concerning whether it is at least as 
likely as not that the Veteran's 
hypertension was proximately caused by 
hospital care, medical or surgical 
treatment furnished to the veteran by VA, 
in conjunction with a May 2000 surgery for 
an abdominal aortic aneurysm at the 
Indianapolis VAMC.  If so, the examiner 
should also render an opinion as to 
whether it is at least as likely as not 
that the proximate cause of the Veteran's 
hypertension was carelessness, negligence, 
lack of proper skill, error in judgment, 
or similar instance of fault on the part 
of the VA, or an event not reasonably 
foreseeable. 

The examiner should also render an opinion 
as to whether it is at least as likely as 
not that the Veteran's bilateral numbness 
of the feet and legs was proximately 
caused by hospital care, medical or 
surgical treatment furnished to the 
Veteran by VA, in conjunction with a May 
2000 surgery for an abdominal aortic 
aneurysm at the Indianapolis VAMC.  If so, 
the examiner should also render an opinion 
as to whether it is at least as likely as 
not that the proximate cause of the 
Veteran's leg and foot numbness was 
carelessness, negligence, lack of proper 
skill, error in judgment, or similar 
instance of fault on the part of the VA, 
or an event not reasonably foreseeable. 

The rationale for all opinions expressed 
should be set forth.  The claims folder 
must be made available to the examiner in 
conjunction with the examination.  

2.  Thereafter the issue on appeal should 
be readjudicated.  If the benefit sought 
on appeal remains denied, the Veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


